DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
35 USC § 112 rejection
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.  Claims 1-23 are rejected for not meeting the written description requirement under the first paragraph of 35 USC § 112 due to the use of the words “storage station” in the claims, because “storage station” is not supported in the specification.  Applicant disagrees and refers to the Merriam-Webster dictionary and its definition of “station” to support applicants’ position.  But the same dictionary has a definition for location that is different from the definition of station.  The definition for location reads in part, “a position or site occupied or available for occupancy or marked by some distinguishing feature”.  Under this definition the “storage location” is available for occupancy. This differs from the “station” definition supplied by applicant where the station is something “is assigned to stand and remain” but does not include availability.  In the specification the “storage locations” are available for storing.  The “storage stations” in the claims means where things remain.  The overall tenor of the specification is that the storage locations are available for storage and are configured to store containers, but in the “storage station” of the claim language storage is for things that are to be stored and remain and as such conflicts with the specification.  The meanings are not synonymous and a person having ordinary skill in the art would be confused by the conflicting disclosures of the specification and claims and it does not clearly allow persons of ordinary skill in the art to recognize what is claimed.  
Claims are to be given their broadest reasonable interpretation during examination and may even assign a meaning to a word that is other than its ordinary and customary and meaning, see MPEP 2111, IV.  The conditions under which this can occur all require the non-ordinary or non-customary meaning be set forth in the specification at the time of filing.  See MPEP 2111, IV. A., set out below.
An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992)).

Applicant argues that “location” and “station” mean the same thing, but they are not defined as the same thing by the dictionary cited by applicant in the Remarks.  The rejection stands.  Claims 1-23 remain rejected for not meeting the written description requirement under the first paragraph of 35 USC § 112.

Double Patenting Rejection
In sum, applicant argues that because the reference patent recites storage “shelves” and not the storage “stations” of applicant’s claims the scope of the claims is different.  This argument fails.  The reason the argument fails is because applicant argues that the storage stations of applicants claims are different from the storage shelves of the reference.  As discussed above in the 35 USC § 112 rejection applicant’s specification does not support the storage station language of its claims and therefore it cannot be used to distinguish those claims from the prior art.  Based upon the specification use of the word “shelves” connotates the same claim scope as applicants’ claims using the word “location” instead.  The rejection stands. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to Pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not support “storage stations”.  There is no mention of the recited “storage stations” in the specification.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 or prior U.S. Patent No. 10,994,930.  This is a statutory double patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651